UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 1 (Mark one) o ANNUAL REPORT UNDER SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934. For the fiscal year ended December31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period fromto Commission File No:000-51465 UNITED AMERICAN PETROLEUM CORP. (Exact name of registrant as specified in its charter) Nevada (State or Other Jurisdiction of Incorporation or Organization) 20-1904354 (I.R.S. Employer Identification No.) 3101 Bee Caves Road, Centre II, Suite 301, Austin, Texas (Address and telephone number of Principal Executive Offices) 78746 (Zip Code) (512) 249-5552 (Issuer’s Telephone Number, Including Area Code) Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act:Common Stock, $0.001 par value Indicate by check mark if the registrant is a well-known seasonal issuer, as defined in Rule 405 of the Securities Act. Yeso No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yeso No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. Large accelerated fileroAccelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yeso No x The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as ofMay 14, 2010 was $5,425,000. The number of shares outstanding of the registrant’s common stock as of May 14, 2010 was 29,500,000. 1 EXPLANATORY NOTE On May 14, 2010, United American Petroleum Corp., formerly Forgehouse, Inc. (the “Registrant”), filed its Annual Report on Form10-K (“Form 10-K”) for the year ended December 31, 2009. The Registrant is filing this Amendment No.1 to Form 10-K (“Amendment No.1 ”) tocorrect certain errors in the Statement of Cash Flows in response to a comment letter from the Securities and Exchange Commission andinclude Exhibits 2.4, 3.5 and 3.6 which not filed previously. Amendment No. 1 does not reflect events occurring after the date of theForm 10-K. FORGEHOUSE, INC. TABLE OF CONTENTS Page PARTI Item 1. Business. 3 Item 2. Properties. 12 Item 3. Legal Proceedings. 12 Item 4. Submission of Matters to a Vote of Security Holders. 12 PARTII Item 5. Market for Registrant’s Common Equity, Related Shareholder Matters and Issuer Purchase of Equity Securities. 13 Item 7. Management’s Discussion and Analysis or Plan of Operation. 14 Item 8. Financial Statements and Supplementary Data. 15 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure. 44 Item 9A. Controls and Procedures. 44 Item 9B Other Information. 44 PARTIII Item 10. Directors, Executive Officers and Corporate Governance. 45 Item 11. Executive Compensation. 47 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Shareholder Matters. 49 Item 13. Certain Relationships and Related Transactions, and Director Independence. 49 Item 14. Principal Accountant Fees and Services. 50 PART IV Item 15. Exhibits, Financial Statement Schedules. 51 SIGNATURES 53 2 PART I Item 1.Business. General ForgeHouse, Inc. (“we,” “our,” “us,” or the “Company”), is a corporation that was formed in Nevada on November 19, 2004.Our principal place of business is located at 1906 Berkeley Avenue, Los Angeles, California 90026.Between January 31, 2008, and December 16, 2009, we were solely engaged in the business of developing and selling physical security industry application and software (the “Prior Business”).We supplemented that business on that date with the acquisition of Northern Future Energy Corp., a Nevada corporation engaged in the oil and gas business.We have since discontinued our Prior Business and in December 2009, our management changed. Business We were engaged in the Prior Business, primarily directly, but also through a wholly-owned subsidiary, ForgeHouse, LLC, a Georgia limited liability company (“FH LLC”).As of December 29, 2009, we sold all of the property and assets associated with the Prior Business and, as of December 31, 2009, we sold all of our membership interests in FH LLC.In connection with such transactions, the directors and officers holding office at that time resigned and Philip Mann was elected to our board of directors and appointed our Assistant Secretary. On December 16, 2009, we entered into an agreement and Plan of Merger (the “Merger Agreement”) with Northern Future Energy Corp. and our newly formed, wholly-owned subsidiary, NFE Acquisition Corp.In anticipation of the Merger Agreement, we had previously formed the acquisition subsidiary into which, at closing, Northern Future Energy Corp. was merged and was the surviving entity.Our newly acquired subsidiary owns oil and gas properties located near Anchorage, Alaska.Production on the properties has not commenced and there can be no assurance that any hydrocarbons will be economically recoverable, if at all; however, pre-production activities, such as a multi-phase exploration program of trenching, sampling, geophysical surveys and test drilling have commenced.We intend to continue such exploratory activities on the properties in the forseeable future. On March 12, 2010, Christian Negri was appointed our President, Treasurer, and Secretary and also became a director of the Company. On April 13, 2010, Philip Mann resigned as assistant secretary and as a director of the Company.Mr. Mann’s resignation was not the result of any disagreement with the policies, practices or procedures of the Company. Real Property We do not currently own any property, other than certain oil and gas properties located near Anchorage, Alaska, owned by our newly acquired subsidiary.Production on the properties has not commenced and there can be no assurance that any hydrocarbons will be economically recoverable, if at all; however, pre-production activities, such as a multi-phase exploration program of trenching, sampling, geophysical surveys and test drilling have commenced. 3 Legal Proceedings We are not a party to any pending legal proceeding. Competition The oil and gas industry is intensely competitive.We compete with numerous individuals and companies, including many major oil and gas companies, which have substantially greater technical, financial, and operational resources and staffs.Accordingly, there is a high degree of competition for desirable oil and gas leases, suitable properties for drilling operations, and necessary drilling equipment, as well as for access to funds. Regulation Our oil and gas operations are subject to various United States federal, state, and local governmental regulations.Matters subject to regulation include discharge permits for drilling operations, drilling and abandonment bonds, reports concerning operations, the spacing of wells, and pooling of properties, and taxation.From time to time, regulatory agencies have imposed price controls and limitations on production by restricting the rate of flow of oil and gas wells below actual production capacity in order to conserve supplies of oil and gas.The production, handling, storage, transportation, and disposal of oil and gas, by-products thereof, and other substances and materials produced or used in connection with oil and gas operations are also subject to regulation under federal, state, provincial, and local laws and regulations relating primarily to the protection of human health and the environment.To date, our expenditures related to complying with these laws, and for remediation of existing environmental contamination, have not been significant.The requirements imposed by such laws and regulations are frequently changed and subject to interpretation, and we are unable to predict the ultimate cost of compliance with these requirements or their effect on our operations. Employees As ofMay 14, 2010, we have no employees.We expect we will utilize independent contractors, consultants, and other personnel from time to time to assist in our business efforts.We are not a party to any employment agreements. RISK FACTORS This Annual Report and the documents accompanying or incorporated by reference into this Annual Report contains forward-looking statements about equity exchange transaction and us within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Exchange Act.These forward-looking statements generally include the plans and objectives of management for future operations, including plans and objectives relating to our future economic performance, and can generally be identified by the use of the words “believe,” “intend,” “plan,” “expect,” “forecast,” “project,” “may,” “should,” “could,” “seek,” “pro forma,” “goal,” “estimates,” “continues,” “anticipate,” and similar words. These forward-looking statements necessarily depend upon assumptions and estimates that may prove to be incorrect.Although we believe that the assumptions and estimates reflected in the forward-looking statements are reasonable, we cannot guarantee that we will achieve our plans, intentions or expectations. The forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause actual results to differ in significant ways from any future results expressed or implied by the forward-looking statements. 4 We intend the forward-looking statements to be covered by the safe harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995, and we are including this statement for purposes of invoking these safe harbor provisions. Such statements are based upon current expectations and beliefs and are subject to risks, uncertainties and changes in condition, significance, value and effect, including those discussed in the sections entitled “Risk Factors” below and to be contained in our subsequent periodic filings pursuant to our obligations under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Such risks, uncertainties and changes in condition, significance, value and effect could cause our actual results to differ materially from those anticipated events. Except as may be required under federal law, we undertake no obligation to update publicly any forward-looking statements for any reason, even if new information becomes available or other events occur. Please refer to the cautionary statements regarding forward-looking statements” immediately above. The discussion below highlights some important risks we have identified in connection with the proposed equity exchange transaction and related transactions, but these should not be assumed to be the only factors that could affect our future performance and condition, financial or otherwise.We do not have a policy of updating or revising forward-looking statements, and silence by management over time should not be assumed to mean that actual events are bearing out as estimated in such forward-looking statements. An investment in our securities involves a high degree of risk. In determining whether to purchase or sell our securities, you should carefully consider all of the material risks described below, together with the other information contained in this Annual Report, before making a decision to purchase our securities; however, as stated above, the risks below should not be assumed to be the only factors that could affect our future performance and condition, financial and otherwise.You should only purchase our securities if you can afford to suffer the loss of your entire investment. Risks Related to Our Business and Our Marketplace We have a limited history operating in the oil and gas industry.As a result, it is difficult to evaluate our business and prospects. Our continuing operations were recently acquired and we operated our Prior Business for approximately two years.Thus, we, have a significantly limited operating and financial history available to help our stockholders evaluate our past performance.Moreover, our limited historical financial results may not accurately predict our future performance.We have changed out business strategy and are now engaged in the business of exploring and, if warranted, developing commercial reserves of oil and gas.Companies in their initial stages of development present substantial business and financial risks and may suffer significant losses.As a result of the risks specific to our new business and those associated with new companies in general, it is possible that we may not be successful in implementing our business strategy. ForgeHouse has a history of losses and accumulated deficits that may continue in the future and, along with “going concern” reports, may adversely affect our business, prospects, financial condition, results of operations, cash flows and stock price by, among other things, making it more difficult to obtain debt or equity financing. In our Prior Business, we incurred net losses each fiscal year.For the year ended December 31, 2009, we recorded a net income of approximately $125,000 (after taking into account the loss from our discontinued operations and certain related income tax consequences as compared to a net loss of approximately $2,489,000 for the year ended December 31, 2008.Our accumulated deficit through December 31, 2009, was approximately $6,982,000. Our recurring losses from operations, limited cash resources and continued negative cash flow from operations, and accumulated deficit, and change in business operations, among other factors, raised substantial doubt about our ability to continue as a going concern and led our independent registered public accounting firm to include an explanatory paragraph related to our ability to continue as a going concern in their report for the year-ended December 31, 2009. Reports of independent auditors questioning a company’s ability to continue as a going concern generally are viewed unfavorably by analysts and investors.This may make it difficult for us to raise additional debt or equity financing needed for our continued operations or for planned expansion, particularly if we are unable to attain and maintain profitable operations in the future.Consequently, future losses may adversely affect our business, prospects, financial condition, results of operations and cash flows.You should review the reports of our independent registered public accounting firm and its financial statements and unaudited pro forma financial information before making any investment decision. 5 As our properties are in the exploration stage there can be no assurance that we will establish commercial discoveries on our properties. Exploration for economic reserves of oil and gas is subject to a number of risk factors.Few properties that are explored are ultimately developed into producing oil and/or gas wells.Our properties are in the exploration stage only and are without proven reserves of oil and gas.Any profitability in the future from our business will be dependent upon locating and developing economic reserves of oil and gas, which itself is subject to numerous risk factors as set forth herein.We may not establish commercial discoveries on any of our properties. The potential profitability of oil and gas ventures depends upon factors beyond our control. The potential profitability of oil and gas properties is dependent upon many factors beyond our control.For instance, world prices and markets for oil and gas are unpredictable, highly volatile, potentially subject to governmental fixing, pegging, controls, or any combination of these and other factors, and respond to changes in domestic, international, political, social, and economic environments.Additionally, due to worldwide economic uncertainty, the availability and cost of funds for production and other expenses have become increasingly difficult, if not impossible, to project.These changes and events will likely materially affect our financial performance. Adverse weather conditions can also hinder drilling operations.A productive well may become uneconomic in the event water or other deleterious substances are encountered that impair or prevent the production of oil and/or gas from the well.In addition, production from any well may be unmarketable if it is impregnated with water or other deleterious substances.The marketability of oil and gas which may be acquired or discovered will be affected by numerous factors beyond our control.These factors include the proximity and capacity of oil and gas pipelines and processing equipment, market fluctuations of prices, taxes, royalties, land tenure, allowable production, and environmental protection.These factors cannot be accurately predicted and the combination of these factors may result in us not receiving an adequate return on invested capital. Competition in the oil and gas industry is highly competitive and there is no assurance that we will be successful in acquiring properties or leases. The oil and gas industry is intensely competitive.We compete with numerous individuals and companies, including many major oil and gas companies, which have substantially greater technical, financial, and operational resources and staffs.Accordingly, there is a high degree of competition for desirable oil and gas leases, suitable properties for drilling operations, and necessary drilling equipment, as well as for access to funds. We cannot predict if the necessary funds can be raised or that any projected work will be completed.Desirable acreage may not become available or if it is available for leasing, that we may not be successful in acquiring the leases. The marketability of natural resources will be affected by numerous factors beyond our control which may result in us not receiving an adequate return on invested capital to be profitable or viable. The marketability of natural resources which may be acquired or discovered by us will be affected by numerous factors beyond our control.These factors include market fluctuations in oil and gas pricing and demand, the proximity and capacity of natural resource markets and processing equipment, governmental regulations, land tenure, land use, regulation concerning the importing and exporting of oil and gas, and environmental protection regulations.The exact effect of these factors cannot be accurately predicted, but the combination of these factors may result in us not receiving an adequate return on invested capital to be profitable or viable. 6 Oil and gas operations are subject to comprehensive regulation, which may cause substantial delays or require capital outlays in excess of those anticipated, causing an adverse effect on us. Oil and gas operations are subject to federal, state, and local laws relating to the protection of the environment, including laws regulating removal of natural resources from the ground and the discharge of materials into the environment.Oil and gas operations are also subject to federal, state, and local laws and regulations which seek to maintain health and safety standards by regulating the design and use of drilling methods and equipment.Various permits from government bodies are required for drilling operations to be conducted; no assurance can be given that such permits will be received.Environmental standards imposed by federal, provincial, or local authorities may be changed and any such changes may have material adverse effects on our activities.Moreover, compliance with such laws may cause substantial delays or require capital outlays in excess of those anticipated, thus causing an adverse effect on us.Additionally, we may be subject to liability for pollution or other environmental damages that we may elect not to insure against due to prohibitive premium costs and other reasons.To date we have not been required to spend any material amount on compliance with environmental regulations.However, we may be required to do so in future and this may affect our ability to expand or maintain our operations. Exploration and production activities are subject to certain environmental regulations, which may prevent or delay the commencement or continuance of our operations. In general, exploration and production activities are subject to certain federal, state, and local laws and regulations relating to environmental quality and pollution control.Such laws and regulations increase the costs of these activities and may prevent or delay the commencement or continuance of a given operation.Compliance with these laws and regulations has not had a material effect on our operations or financial condition to date.Specifically, we will be subject to legislation regarding emissions into the environment, water discharges and storage, and disposition of hazardous wastes.In addition, legislation has been enacted that requires well and facility sites to be abandoned and reclaimed to the satisfaction of state authorities.However, such laws and regulations are frequently changed and we are unable to predict the ultimate cost of compliance.Generally, environmental requirements do not appear to affect us any differently or to any greater or lesser extent than other companies in the industry. We believe that our operations currently comply, in all material respects, with all applicable environmental regulations.We are not insured against all possible environmental risks. Exploratory drilling involves many risks and we may become liable for pollution or other liabilities, which may have an adverse effect on our financial position. Drilling operations generally involve a high degree of risk.Hazards such as unusual or unexpected geological formations, power outages, labor disruptions, blow-outs, sour gas leakage, fire, inability to obtain suitable or adequate machinery, equipment or labor, and other risks are involved.We may become subject to liability for pollution or hazards against which we cannot adequately insure or that we may elect not to insure.Incurring any such liability may have a material adverse effect on our financial position and operations. Any change to government regulation/administrative practices may have a negative impact on our ability to operate and our profitability. The laws, regulations, policies, or current administrative practices of any government body, organization, or regulatory agency in the United States or any other jurisdiction, may be changed, applied or interpreted in a manner that will fundamentally alter the ability of our company to carry on our business.The actions, policies or regulations, or changes thereto, of any government body or regulatory agency, or other special interest groups, may have a detrimental effect on us.Any or all of these situations may have a negative impact on our ability to operate and/or our profitably. 7 We may need additional financing to continue and grow operations, which financing may not be available on acceptable terms or at all. We may need to raise additional funds to fund our operations or grow our business.Additional financing may not be available on terms or at times favorable to us, or at all.If adequate funds are not available when required or on acceptable terms, we may be unable to continue and grow our operations.In addition, such additional financing transactions, if successful, may result in additional dilution of our stockholders.They may also result in the issuance of securities with rights, preferences, and other characteristics superior to those of the common stock and, in the case of debt or preferred stock financings, may subject us to covenants that restrict our ability to operate our business freely. We may not successfully grow our business nor manage our growth, if any. Our success is significantly dependent on a successful acquisition, drilling, completion, and production program.We may be unable to locate recoverable reserves or operate on a profitable basis, which would place a significant strain on our management and administrative, operational, and financial resources.If our business plan is not successful, and we are not able to operate profitably, investors may lose some or all of their investment in us.In addition, if we are unable to manage our expected growth effectively, our business would be harmed.There is no assurance that we will be able to expand our operations or effectively manage any growth. We may incur additional costs and experience impaired operating results if we are unable to retain an experienced management team. We rely on the experience, expertise, industry knowledge, and historical company knowledge of our executive officers.It would be extremely difficult to replace them if we were to lose the services of any of them.The loss of these officers could adversely affect our business, financial condition, and results of operations. The costs and effects of litigation, investigations, or similar matters could adversely affect our financial position and result of operations. We may be involved from time to time in a variety of litigation, investigations, or similar matters arising out of our business.Our insurance may not cover all claims that may be asserted against us, and any claims asserted against us, regardless of merit or eventual outcome, may harm our reputation.If the ultimate judgments or settlements in any litigation or investigation significantly exceed insurance coverage, they could adversely affect our financial position and results of operations.In addition, we may be unable to obtain appropriate types or levels of insurance in the future. If we acquire additional companies in the future, they could prove difficult to integrate, disrupt our business, dilute stockholder value, or adversely affect our operating results. We may decide to make other investments in complementary companies.We may not realize the anticipated benefits of any other acquisition or investment.The success of our acquisition program will depend on our ability to overcome substantial obstacles, such as the availability of acquisition candidates, our ability to compete successfully with other acquirers seeking similar acquisition candidates, the availability of funds to finance acquisitions, and the availability of management resources to oversee the operation of acquired businesses.Furthermore, we may have to incur debt or issue equity securities to pay for any additional future acquisitions or investments, the issuance of which could be dilutive to us or our existing stockholders.In addition, any profitability may suffer because of acquisition-related costs or future impairment costs for acquired goodwill and other intangible assets.We have limited resources, and we can offer no assurance that we will succeed in consummating any additional acquisitions or that we will be able to integrate and manage any acquisitions successfully. We have no present commitments, understandings, or plans to acquire other companies. 8 Risks Associated with Investing in our Common Stock The equity exchange transaction may be dilutive to our existing stockholders and will subject our stockholders to the prior rights and preferences of preferred stockholders. We have issued 2,000,000 shares of Series A Convertible Preferred Stock to certain persons, which issuances amount to approximately six percent of all outstanding stock on an as-converted basis.Furthermore, an additional 8,000,000 preferred shares are authorized for issuance at the discretion of our Board, which, if issued, could represent a material percentage of our outstanding stock. Series A Convertible Preferred stockholders may elect a disproportionately high number of directors. The holders of our Series A Convertible Preferred Stock are entitled to elect two members of our Board.We have five authorized members for our Board, two of whom are electable by the Series A Convertible Preferred stockholders voting as a class, two of whom are electable by the common stockholders voting as a class, and one of whom may be agreed upon by the other four directors.As of the date of this Annual Report, we have two directors, one of whom was elected by our Series A Convertible Preferred stockholders and the other of whom was appointed by such director. If a trading market for our common shares does develop, trading prices may be volatile. In the event that an orderly trading market develops and is maintained for our common shares, the market price of such shares may be based on factors that may not be indicative of future market performance.Consequently, the market price of our shares may vary greatly.If an orderly market for our shares develops and is maintained, there is a significant risk that our share price may fluctuate dramatically in the future in response to any of the following factors, some of which are beyond our control: · variations in our quarterly operating results; · announcements that our revenue or income/loss levels are below analysts’ expectations; · general economic slowdowns; · changes in market valuations of similar companies; · announcements by us or our competitors of significant contracts; or · acquisitions, strategic partnerships, joint ventures or capital commitments. Because we became “public” by means of a reverse acquisition, we may not be able to attract the attention of major brokerage firms. Additional risks may exist since we became “public” through a reverse acquisition.Securities analysts of major brokerage firms may not provide coverage of us since there is little incentive to brokerage firms to recommend the purchase of our common shares.No assurance can be given that brokerage firms will want to conduct any secondary offerings on behalf of our company in the future. 9 We are not required to meet or maintain any listing standards for our common stock to be quoted on the OTC Bulletin Board or in the Pink OTC Markets, which could affect our stockholders’ ability to access trading information about our common stock. The OTC Bulletin Board and the Pink OTC Markets are each separate and distinct from the Nasdaq Stock Market and any national stock exchange, such as the New York Stock Exchange or the NYSEAmex.Although the OTC Bulletin Board is a regulated quotation service operated by FINRA that displays real-time quotes, last sale prices, and volume information in over-the-counter (“OTC”) equity securities like our common stock, and although Pink OTC Markets’ Electronic Quotation Service is an Internet-based, real-time quotation service for OTC equities for market-makers and brokers that provides pricing and financial information for the OTC securities markets, we are not required to meet or maintain any qualitative or quantitative standards for our common stock to be quoted on either the OTC Bulletin Board or in the Pink OTC Markets.Our common stock does not presently meet the minimum listing standards for listing on the Nasdaq Stock Market or any national securities exchange, which could affect our stockholders’ ability to access trading information about our common stock.We are required, however, to satisfy the reporting requirements under the Exchange Act.If we fail to do so, our shares may no longer be quoted on the OTC Bulletin Board. Our securities are considered highly speculative. Our securities must be considered highly speculative, generally because of the nature of our business and the early stage of our exploration and development operations.We have neither generated any material revenues nor have we realized a profit from our operations to date and there is little likelihood that we will generate any revenues or realize any profits in the short term.Since we have not generated any material revenues, we expect that we will need to raise additional monies through the sale of our equity securities or debt in order to effectuate our business plan and continue our business operations. Trading of our common stock may be restricted by the SEC’s “Penny Stock” regulations which may limit a stockholder’s ability to buy and sell our stock. The U.S. Securities and Exchange Commission (“SEC”) has adopted regulations that generally define a “penny stock” to be any equity security that has a market price (as defined) less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exceptions.Our securities are covered by the penny stock rules, which impose additional sales practice requirements on broker-dealers who sell to persons other than established customers and “accredited investors.”The term “accredited investor” refers generally to institutions with assets in excess of $5,000,000 or individuals with a net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouse.The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document in a form prepared by the SEC which provides information about penny stocks and the nature and level of risks in the penny stock market.The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction and monthly account statements showing the market value of each penny stock held in the customer’s account.The bid and offer quotations, and the broker-dealer and salesperson compensation information, must be given to the customer orally or in writing prior to effecting the transaction and must be given to the customer in writing before or with the customer’s confirmation. In addition, the penny stock rules require that, prior to a transaction in a penny stock not otherwise exempt from these rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction.These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for the stock that is subject to these penny stock rules. Consequently, these penny stock rules may affect the ability of broker-dealers to trade our securities.We believe that the penny stock rules discourage investor interest in and limit the marketability of, our common stock. Stockholders should be aware that, according to the SEC, the market for penny stocks has suffered in recent years from patterns of fraud and abuse.Such patterns include (i) control of the market for the security by one or a few broker-dealers that are often related to the promoter or issuer; (ii) manipulation of prices through prearranged matching of purchases and sales and false and misleading press releases; (iii) “boiler room” practices involving high-pressure sales tactics and unrealistic price projections by inexperienced sales persons; (iv) excessive and undisclosed bid-ask differentials and markups by selling broker-dealers; and (v) the wholesale dumping of the same securities by promoters and broker-dealers after prices have been manipulated to a desired consequent investor losses.Our management is aware of the abuses that have occurred historically in the penny stock market.Although we do not expect to be in a position to dictate the behavior of the market or of broker-dealers who participate in the market, management will strive within the confines of practical limitations to prevent the described patterns from being established with respect to our common stock. 10 FINRA sales practice requirements may also limit a stockholder’s ability to buy and sell our stock. In addition to the “penny stock” rules described above, FINRA has adopted rules that require that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer.Prior to recommending speculative low priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer’s financial status, tax status, investment objectives, and other information.Under interpretations of these rules, FINRA believes that there is a high probability that speculative low priced securities will not be suitable for at least some customers.FINRA’s requirements make it more difficult for broker-dealers to recommend that their customers buy our common stock, which may limit your ability to buy and sell our stock and have an adverse effect on the market for our shares. Our common stock has been thinly traded and, as a result, you may be unable to sell at or near ask prices or at all if you need to liquidate your shares. The shares of our common stock have been, and may continue to be, thinly-traded on the OTC Bulletin Board, meaning that the number of persons interested in purchasing shares at or near ask prices at any given time may be relatively small or non-existent.This situation is attributable to a number of factors, including the fact that we are a small company that is relatively unknown to stock analysts, stock brokers, institutional investors, and others in the investment community that generate or influence sales volume and, that even if we came to the attention of such persons, they tend to be risk-averse and would be reluctant to follow an unproven company such as ours or purchase or recommend the purchase of our shares of common stock until such time as we become more seasoned and viable.As a consequence, there may be periods of several days or more when trading activity in our shares of common stock is minimal or non-existent, as compared to a seasoned issuer that has a large and steady volume of trading activity that will generally support continuous sales without an adverse effect on securities price.We cannot give you any assurance that a broader or more active public trading market for our shares of common stock will develop or be sustained or that any trading levels will be sustained.Due to these conditions, we cannot provide any assurances that our stockholders will be able to sell their shares at or near ask prices or at all. In the past, following periods of volatility in the market price of a company’s securities, securities class-action litigation has often been instituted.Such litigation, if instituted, could result in substantial costs for us and a diversion of management’s attention and resources. The price of our common stock could be highly volatile. It is likely that our common stock will be subject to price volatility, low volumes of trades, and large spreads in bid and ask prices quoted by market makers.Due to the low volume of shares that may be traded on any trading day, persons buying or selling in relatively small quantities may easily influence prices of our common stock.This low volume of trades could also cause the price of our stock to fluctuate greatly, with large percentage changes in price occurring in any trading day session.Holders of our common stock may also not be able to liquidate their investment readily or may be forced to sell at depressed prices due to low volume trading.If high spreads between the bid and ask prices of our common stock exist at the time of a purchase, the price of the common stock would need to appreciate substantially on a relative percentage basis for an investor to recoup an investment in our shares.Broad market fluctuations and general economic and political conditions may also adversely affect the market price of our common stock.No assurance can be given that an orderly and active market in our common stock will develop or be sustained.If an orderly and active market does not develop, holders of our common stock may be unable to sell their shares, if at all. 11 Investors’ interests in us will be diluted and investors may suffer dilution in net book value per share if we issue additional shares or raise funds through the sale of equity securities. In the event that we are required to issue any additional shares or enter into private placements to raise financing through the sale of equity securities, investors’ interests in us will be diluted and investors may suffer dilution in their net book value per share depending on the price at which such securities are sold.If we issue any such additional shares, such issuances also will cause a reduction in the proportionate ownership and voting power of all other stockholders.Further, any such issuance may result in a change in our control. We do not anticipate paying cash dividends on our common stock. We do not anticipate paying any cash dividends on our common stock in the foreseeable future. Item 2.Properties. We do not currently own any property, other than certain oil and gas properties located near Anchorage, Alaska, owned by our newly acquired subsidiary.Production on the properties has not commenced and there can be no assurance that any hydrocarbons will be economically recoverable, if at all; however, pre-production activities, such as a multi-phase exploration program of trenching, sampling, geophysical surveys and test drilling have commenced. Item 3.Legal Proceedings. We are not currently a party to any material legal proceedings. Item 4.Submission of Matters to a Vote of Security Holders. No matter was submitted to a vote of security holders, through the solicitation of proxies or otherwise, during the fourth quarter of the fiscal year covered by this Annual Report. 12 PART II Item 5.Market for Registrant’s Common Equity, Related Shareholder Matters and Issuer Purchases of Equity Securities. Our common stock, par value $.001, has been quoted on the OTC Bulletin Board under the symbol “FOHE” since November 7, 2005, and, prior to that, under the symbol “MBTL” since January 5, 2006; however, our common stock did not commence virtually any trading until subsequent to our acquisition of FH LLC on January 31, 2008.The following table sets forth the high and low bid prices for our common stock for the periods indicated, as reported by Pink OTC Markets, Inc.Such quotations reflect inter-dealer prices, without retail mark-up, mark-down or commissions, and may not necessarily represent actual transactions. Bid High Low Year ended December 31, 2009: First Quarter $ $ Second Quarter Third Quarter Fourth Quarter Year ended December 31, 2008: First Quarter Second Quarter Third Quarter Fourth Quarter On May 14, 2010, we had approximately 10 stockholders of record. We have never declared or paid any cash dividends on our common stock.For the foreseeable future, we expect to retain any earnings to finance the operation and expansion of our business. 13 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations. THE FOLLOWING PRESENTATION OF OUR MANAGEMENT’S DISCUSSION AND ANALYSIS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND OTHER FINANCIAL INFORMATION INCLUDED ELSEWHERE IN THIS REPORT. The independent registered public accounting firm’s report on our financial statements as of December 31, 2009, and for each of the years in the two-year period then ended, includes a “going concern” explanatory paragraph that describes substantial doubt about our ability to continue as a going concern.Management’s plans in regard to the factors prompting the explanatory paragraph are discussed below and also in Note 2 to the financial statements. The following discussion of the financial condition and results of operation of the Company should be read in conjunction with the financial statements and the notes to those statements included herein.This discussion includes forward-looking statements that involve risk and uncertainties.Actual results may differ materially from those anticipated in the forward-looking statements. Industry Overview The petroleum industry is highly competitive and subject to significant volatility due to numerous market forces.Crude oil and natural gas prices are affected by market fundamentals such as weather, inventory levels, competing fuel prices, overall demand, and the availability of supply. Worldwide oil prices reached historical highs during the last half of 2008, before tumbling amid worldwide economic crisis.Oil prices stabilized during 2009 and remain stable through the early part of 2010.Future economic instability could impact demand, caused by a consumer shift to alternative fuel sources and/or supply, driven largely by concerns regarding the economic viability of extracting natural resources, thus affecting crude oil prices. Oil prices have significantly affected profitability and returns for upstream producers. Oil prices cannot be predicted with any certainty.During the past ten years the industry has experienced wide fluctuations in prices.While local supply/demand fundamentals are a decisive factor affecting domestic natural gas prices over the long term, day-to-day prices may be more volatile in the futures markets, such as on the NYMEX and other exchanges, making it difficult to forecast prices with any degree of confidence. 14 For the Year Ended December 31, 2009 in Comparison to the Year Ended December 31, 2008. Between January 31, 2008, and December 16, 2009, we were solely engaged in our Prior Business of developing and selling physical security industry application and software.We supplemented that business on that date with the acquisition of Northern Future Energy Corp. engaged in the oil and gas business.As of December 29, 2009, we sold all of the property and assets associated with the Prior Business and, as of December 31, 2009, we sold all of our membership interests in ForgeHouse LLC. Exclusive of the discontinued operations of our Prior Business, we had no net revenues from operations in either the current or the prior fiscal year.For the year ended December 31, 2009, we had an operating loss of $86,000, as compared to an operating loss of $135,000 for the prior year.In respect of the discontinued operations of our Prior Business, we incurred a loss from those operations of $1,121,000 (less an income tax benefit of $453,000) for a net loss of $668,000 in the year ended December 31 ,2009, as compared to a net loss from operations of $2,719,000 in the prior year.In the current year, we had a gain on restructuring of debt, net of income tax of $880,000, as compared to a gain of $366,000 in the prior year.Overall, for the year ended December 31, 2009, we recorded net income of $125,000, as compared to a net loss of $2,489,000 for the prior year. Liquidity and Capital Resources Liquidity is the ability of a company to generate funds to support its current and future operations, satisfy its obligations, and otherwise operate on an ongoing basis.At December 31, 2009, we had a cash balance of $66,000 and a working capital deficit of $93,000.Our balance sheet at December 31, 2009 reflects a note payable of $415,000. Net cash flows provided by operating activities for the year ended December 31, 2009, amounted to ($2,500) and were comprised of positive and negative accounts, substantially all of which related to the Prior Business and its disposition.Net cash flows used in investing activities for the year ended December 31, 2009, were ($69,000), all in respect of cash used in our current operations.Net cash flow provided by financing activities for the year ended December 31, 2009, were nil. At December 31, 2009, we had cash of $66,000, which cash balance represented an increase of $66,000 in comparison with our cash balance at December 31, 2008.We have no currently planned material commitments for capital expenditures; however, we will need operating capital to continue our current business operations, although presently have no alternative source of operating capital.Although we are considering various debt or equity financings, there can be no assurance that any financing will be available to us on terms acceptable to us or at the time that we would require such financing, or at all.Failure to obtain any such financing will result in our inability to effectuate our business plan.As of the date of this Annual Report, we have not entered into any agreements and have not received any commitments to obtain any such financing. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements at December 31, 2009. Item 8.Financial Statements and Supplementary Data. Our financial statements required to be included in Item 8 are set forth in the Index to Financial Statements set forth on page F-1 of this Annual Report. 15 ForgeHouse, Inc. Index to the Financial Statements As of December 31, 2009 and 2008 and For Each of the Years Ended December 31, 2009 and 2008 Financial Statements of ForgeHouse, Inc. (a Nevada Corporation): Report of the Registered Independent Public Accounting Firm17 Balance Sheets as of December 31, 2009 and 200818 Statements of Operations for Each of the Years Ended December 31, 2009 and 2008 19 Statements of Cash Flows for Each of the Years Ended December 31, 2009 and 2008 22 Notes to the Financial Statements24 16 ForgeHouse, Inc. Index to the Financial Statements As of December 31, 2009 and 2008 and For Each of the Years Ended December 31, 2009 and 2008 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of ForgeHouse, Inc. We have audited the accompanying balance sheets of ForgeHouse, Inc as of December 31, 2009 and 2008 and the related statements of operations, stockholders’ deficit, and cash flows for each of the years in the two-year period ended December 31, 2009. ForgeHouse, Inc.’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of ForgeHouse, Inc. as of December 31, 2009 and 2008 and the results of its operations and its cash flows for each of the years in the two-year period ended December 31, 2009 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As shown in the financial statements, the Company has no revenue from continuing operations and has an accumulated deficit of $6,982,902 at December 31, 2009. These conditions raise substantial doubt about the Company’s ability to continue as a going concern.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Kelly & Company Costa Mesa, California May 14, 2010 17 ForgeHouse, Inc. Balance Sheets December 31, 2009 and 2008 ASSETS As of December 31, 2009 As of December 31, 2008 Current assets: Cash $ - Current assets of discontinued operation - $ Total current assets Oil and Gas interests - Long term assets of discontinued operation - Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued expenses $ - Notes payable and accrued interest $ Dividend payable Current liabilities of discontinued operation - Total current liabilities Commitments and contingencies (note 7) Stockholders' deficit: Preferred stock, par value $0.001 with 10,000,000 shares authorized Series A Convertible Preferredstock, par value $0.001, 2,000,000 shares authorized, 2,000,000 shares issued and outstanding. Senior as to all other equity instruments, voting and with a dividend rate of 4% of the stated liquidation preference amount of $2,000,000 convertible on a one for one basis into common stock $ $ Common stock, $0.001 par value,100,000,000 shares authorized, 29,500,000 and 28,289,834 shares issued and outstanding Additional paid in capital Accumulated deficit ) ) Total stockholders' deficit $ ) $ ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of the financial statements. 18 ForgeHouse, Inc. Statements of Operations For Each of the Years Ended December 31, 2009 and 2008 For the Year Ended December 31, Operating expenses: Payroll related expenses - General and administrative Professional fees Total operating expenses Loss from operations ) ) Interest expense Loss from continuing operations before extraordinary item ) ) Discontinuedoperation: Loss from operations of discontinued OneVision business Income tax (benefit) ) Loss on discontinued operation Loss before extraordinary item ) ) Gain on restructurings of debt, net of income tax Net income (loss) $ $ ) The accompanying notes are an integral part of the financial statements. 19 ForgeHouse, Inc. Statements of Operations For Each of the Years Ended December 31, 2009 and 2008 Income (loss per share: Loss per share from continuing operations: Basic $ $ Diluted $ $ Loss per share from discontinued operation: Basic $ ) $ ) Diluted $ ) $ Per share effect of gain on restructurings of debt, net of income tax: Basic $ $ Diluted $ $ Net income (loss) per share Basic $ $ ) Diluted $ $ ) Weighted average shares outstanding: Basic Diluted The accompanying notes are an integral part of the financial statements. 20 ForgeHouse, Inc. Statements of Members' Deficit For Each of the Years Ended December 31, 2009 and 2008 Preferred Stock Common Stock Shares Amount Shares Amount Additional Paid In Capital ForgeHouse Accumulated Deficit VIE Accumulated Deficit Total Balance, December 31, 2007 - ) ) ) Sale of preferred A shares - Shares issued in the recapitalization of the Company - - ) - - ) Disposition of VIE at the time of the recapitalization of the Company - ) - ) Common shares issued for debt - - 46 - - Common shares issued for cash - Company expenses paid by corporate officers - Stock based charges - Dividend declared - ) - - ) Net loss - ) - ) Balance, December 31, 2008 $ $ $ ) $
